Exhibit 10.1

AMENDMENT

TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), dated as of March 9,
2015, is made by and between ARMSTRONG WORLD INDUSTRIES, INC., a Pennsylvania
corporation (the “Company”), and Matthew Espe (“Executive”).

Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Employment Agreement (defined below).

BACKGROUND RECITALS

A. The Company and Executive are party to that certain Employment Agreement
dated as of June 24, 2010 (as amended, the “Employment Agreement”);

B. The Company and Executive desire to amend the Employment Agreement in
accordance with the provisions set forth in Section 15(g) thereof regarding the
modification of any provision of such agreement.

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree to the following terms.

 

  1. Section 8(d)(iii) of the Employment Agreement is amended and restated in
its entirety to read as follows: “in lieu of any further Base Salary or other
compensation or benefits not described in clauses (i), (ii), (iv), or (v) for
periods subsequent to the termination date, an amount in cash, which amount
shall be payable in a lump sum payment within sixty (60) days following such
termination, equal to two (2) times the sum of (a) Executive’s Base Salary as in
effect immediately prior to the termination date or, if higher, in effect
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, and (b) Executive’s Target Bonus in respect of the
fiscal year in which occurs the termination date or, if higher, the Target Bonus
in effect immediately prior to the first occurrence of an event or circumstance
constituting Good Reason; and”

 

  2. A new Section 8(g) shall be added to the end of Section 8 of the Employment
Agreement, which shall read as follows: “(g) Notwithstanding any provision of
any equity incentive plan or award agreement to the contrary, a termination of
employment under Section 8(d) shall not result in accelerated vesting of
Executive’s outstanding equity awards.”

 

  3.

Section 15(n) of the Employment Agreement is amended and restated in its
entirety to read as follows: “This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject



--------------------------------------------------------------------------------

  matter hereof which have been made by either party; provided, however, that
this Agreement shall supersede any agreement setting forth the terms and
conditions of Executive’s employment with the Company only in the event that
Executive’s employment with the Company is terminated by the Company other than
for Cause or by Executive for Good Reason. In the event that Executive’s
employment is terminated hereunder during the Employment Term and prior to a
Change in Control (as defined in the Executive’s Change in Control Agreement
dated as of June 24, 2010 (the “Change in Control Agreement”)), Executive
acknowledges and agrees that the Change in Control Agreement will terminate as
of Executive’s termination date. Notwithstanding the preceding sentence,
Executive acknowledges and agrees that the restrictive covenants set forth in
Section 5 of the Change in Control Agreement shall survive such termination and
are incorporated in full herein.”

Except to the extent modified by this Amendment, the Employment Agreement shall
remain unchanged and in full force and effect.

This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

The validity, interpretation, construction and performance of this Amendment
shall be governed by the laws of the Commonwealth of Pennsylvania.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed this Amendment as of
the date first written above.

 

ARMSTRONG WORLD INDUSTRIES, INC. By:  

/s/ Mark A. Hershey

Name:   Mark A. Hershey Title:   Senior Vice President, General Counsel and
Chief Compliance Officer MATTHEW ESPE

/s/ Matthew Espe

 

3